Citation Nr: 1600187	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In October 2015, prior to the issuance of a decision by the Board, a statement was received from the Veteran in which his desire to withdraw his appeal of an increased rating for PTSD was set forth.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204.

In October 2015, the Veteran submitted a statement expressing a desire to withdraw his pending appeal of an increased rating for PTSD.  See October 2015 VA Form 21-4138.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for PTSD is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


